ORDER

PER CURIAM.
James Kip Wilson appeals from the trial court’s judgment sentencing him on convictions for misdemeanor driving while intoxicated and resisting a felony arrest. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error in entering its judgment and sentence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).